





Osadet v. Osadet, 2011
          ONCA 269



DATE: 20110406



DOCKET: C52795



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Laskin and MacPherson JJ.A.



BETWEEN



Margaret Osadet



Appellant (Applicant)



and



Stefan Ivan Osadet, Bogdan Osadet,
Elena Pauciuc
and the Public Guardian and Trustee



Respondents (Respondents)



Margaret Osadet, appearing in person



Stefan Ivan Osadet, appearing in person

Bogdan Osadet, appearing in person

Bruce Arnott and Emily Griffith, for the respondent, the
          Public Guardian and Trustee



Heard:
April 1, 2011



On appeal from the judgment of Justice Michael Penny of the Superior
          Court of Justice dated September 15, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We have listened carefully to the arguments of the
    appellant and Bogdan Osadet.

[2]

Justice Penny ruled that the continuing power of
    attorney was not valid and that Margaret Osadet would not be a suitable
    guardian of property for Stefan.

[3]

Although Margaret Osadet and Bogdan Osadet are very
    loyal to Stefan, there was ample evidence to support both of Justice Pennys
    findings and no error in the reasons for judgment.

[4]

Accordingly, the appeal is dismissed.

[5]

Margaret Osadet and Bogdan Osadet shall each pay $1,000
    to the Public Guardian and Trustee as costs of the appeal, inclusive of
    disbursements and applicable taxes.


